Order filed, November 19, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00800-CV
                                 ____________

  ANA LISA MINES, PERSONAL REPRESENTATIVE OF THE ESTATE
               OF JORGE LUIS MINES, Appellant

                                         V.

                        KENON D. MURPHY, Appellee


                    On Appeal from the 152nd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-66594


                                      ORDER

      The reporter’s record in this case was due October 10, 2018. See Tex. R.
App. P. 35.1. On October 17, 2018, this court granted the court reporter’s motion
for extension of time to file the record until November 16, 2018. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

      We order Cynthia Martinez, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM